Citation Nr: 0323789	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  96-27 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of zero 
percent for irritable bowel syndrome (IBS).

2.  Entitlement to an initial evaluation in excess of zero 
percent for hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active duty service from October 1975 to 
February 1982 and from May 1982 to January 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Oakland Regional Office (RO) by which service connection 
for hemorrhoids and IBS was granted.  The RO assigned 
noncompensable ratings for each disability, and the veteran 
is contesting these initial evaluations.

In June 1999, the Board remanded this matter in order that a 
travel Board hearing be scheduled.  In December 2002, the RO 
contacted the veteran and informed him that a hearing was 
scheduled to take place in January 2003.  In a letter 
received that month, however, the veteran notified the RO 
that he could not attend the hearing due to a scheduling 
conflict and indicated that he was no longer interested in 
testifying at a hearing.  Accordingly, the Board will proceed 
with consideration of the veteran's claim based on the 
evidence of record, as he has requested.  See 38 C.F.R. § 
20.704(e) (2002).  

In April 2003, the Board initiated further evidentiary 
development regarding the issues on appeal under authority 
granted by 38 C.F.R. § 19.9(a)(2).  Such development has been 
completed.  Pursuant to recent precedent, however, the Board 
may no longer conduct independent evidentiary development.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (invalidating 
38 C.F.R. § 19.9(a)(2) (2002)).  The implications of this 
decision will be addressed fully below.


FINDING OF FACT

The veteran's hemorrhoidal disability is manifested by no 
more than the presence of one small internal hemorrhoid.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 7336 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim of an increased rating 
for hemorrhoids.  The Board is unaware of, and the veteran 
has not identified, any additional evidence, which is 
necessary to make an informed decision on this issue.  Thus, 
the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing.  
Further, he and his representative have been notified of the 
evidence needed to establish the benefit sought by the 
relevant rating decisions, statement of the case, 
supplemental statement of the case (SSOC), and June 2001 
letter, and he has been advised regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board notes that in a letter dated in December 2002, the 
veteran stated explicitly that he had no further evidence to 
submit.  Consequently, the Board concludes that VA's 
statutory duty to assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Discussion 

The present appeal involves the veteran's claim that the 
severity of his service-connected hemorrhoids warrant a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected hemorrhoids have been rated 
by the RO under the provisions of Diagnostic Code 7336, which 
pertains to both internal and external hemorrhoids.  Under 
this regulatory provision, a rating of 20 percent is 
warranted with persistent bleeding and with secondary anemia 
or with fissures.  A 10 percent evaluation is warranted with 
irreducible, large, or thrombotic hemorrhoids with excessive 
redundant tissue and evidencing frequent recurrences.  A zero 
percent evaluation is warranted for mild or moderate 
hemorrhoids.  38 C.F.R. § 4.114.

On March 1996 VA rectal examination, the examiner noted a 
healed scar over the perianal area from a previous pilonidal 
cyst excision, there was no evidence of inflammation or 
drainage, and that there were no hernias.  The report is 
silent with respect to hemorrhoids or to evidence thereof.  

An April 1996 the veteran underwent a colonoscopy to the 
cecum with a polypectomy.  Postoperative findings included 
internal hemorrhoids that likely represented his bleeding 
sites, as well as a small rectal polyp.

A May 1996 private medical examination report reflected 
intermittent rectal bleeding secondary to either perianal 
irritation or to small hemorrhoids.  

On April 1997 VA medical examination, no hemorrhoids were 
found.

In a letter dated in December 2002, the veteran indicated 
that he wished to cancel his scheduled travel Board hearing 
because he had no new information to convey to the Board, as 
his medical situation had not changed.

On July 2003 VA medical examination, the veteran denied 
taking any medication.  A rectal examination revealed a small 
internal hemorrhoid.  The examiner commented that the veteran 
suffered from intermittent rectal bleeding that occurred 
approximately monthly due to his IBS.

According to the evidence above, no more than a zero percent 
evaluation is warranted.  Over the years, hemorrhoids were 
not found on every examination, and at no time were 
irreducible, large, or thrombotic hemorrhoids with excessive 
redundant tissue or evidencing frequent recurrences found.  
When hemorrhoids were seen, they were few in number and 
small.  Moreover, rectal bleeding has been said to occur only 
intermittently and might well not be related to the veteran's 
hemorrhoids.  As such, a 10 percent evaluation for 
hemorrhoids is not warranted.  Id.

The Board observes that although the veteran is entitled to a 
staged rating as this case entails an initial evaluation, at 
no time during the pendency of this appeal have the veteran's 
hemorrhoids caused symptomatology consistent with an 
evaluation in excess of zero percent.  See Fenderson, supra.

As stated above, the Board is no longer permitted to conduct 
independent evidentiary development and cannot evaluate 
evidence prior to review by the RO.  See Disabled American 
Veterans, supra.  The Board finds, however, that the veteran 
is not prejudiced by the Board's adjudication of the issue of 
an increased rating for hemorrhoids.  See Bernard v. Brown, 4 
Vet. App. 384 (1993) (holding that before the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities).  Further, the Board notes that a remand to 
the RO is neither required nor necessary as such remand would 
serve no useful purpose and would only cause further delay 
with no foreseeable benefit flowing to the veteran.  See 
Sabonis, supra; Soyini, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

A compensable evaluation for hemorrhoids is denied.


REMAND

The Board conducted independent evidentiary development with 
respect to the issue of an increased rating for IBS.  The 
Board, however, is no longer permitted to conduct evidentiary 
development, and, absent a waiver from the veteran, all 
evidence must be considered by the RO before Board review.  
See Disabled American Veterans, supra.  As such, this case 
must be remanded to the RO for review and the issuance of an 
SSOC.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159. 

2.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided an SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


